                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-2 Filed 10/29/20 Page 1 of 3 Page ID #:949



                                                                                                       1   Squire Patton Boggs (US) LLP
                                                                                                           Joseph A. Meckes (State Bar # 190279)
                                                                                                       2   joseph.meckes@squirepb.com
                                                                                                           Hong T Le (State Bar # 242335)
                                                                                                       3   hong.le@squirepb.com
                                                                                                           275 Battery Street, Suite 2600
                                                                                                       4   San Francisco, California 94111
                                                                                                           Telephone: +1 415 954 0200
                                                                                                       5   Facsimile: +1 415 393 9887
                                                                                                       6   Attorneys for Respondent
                                                                                                           NEW CONTENT MEDIA, INC.
                                                                                                       7

                                                                                                       8                               UNITED STATES DISTRICT COURT
                                                                                                       9                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                      10

                                                                                                           In re Application of Daniel Snyder for       Civil Action No. 2:20-mc-00076
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                                                           an Order Directing Discovery from
                                                                San Francisco, California 94111




                                                                                                      12   New Content Media Inc. d/b/a MEA             DECLARATION OF NIRNAY
                               275 Battery Street, Suite 2600




                                                                                                           WorldWide Pursuant to 28 U.S.C. §            CHOWDHARY
                                                                                                      13   1782
                                                                                                      14

                                                                                                      15

                                                                                                      16          I, Nirnay Chowdhary, declare as follows:
                                                                                                      17            1.       I am the co-owner and an officer of respondent New Content Media,
                                                                                                      18   Inc. (“NCMI”). The other owner is my brother Anay Chowdhary, who is also an
                                                                                                      19   officer of NCMI. We are both residents of Bengaluru, Karnakata, India.
                                                                                                      20            2.       Anay Chowdhary and I also own Eleven Internet Services, Inc.
                                                                                                      21   (“EIS”), which is also based in Bengalaru. EIS owns MEAWW.com, which is also
                                                                                                      22   based in Bengalaru.
                                                                                                      23            3.       EIS, MEAWW, Anay Chowdary and I are all named as defendants in
                                                                                                      24   the litigation currently pending in the Court of the Hon’ble High Court of Delhi
                                                                                                      25   bearing the caption Daniel Snyder Through his SPA Holder vs. Eleven Internet
                                                                                                      26   Services LLP & Ors. (the “Indian Action”). We have appeared in the India Action
                                                                                                      27   and are actively defending ourselves in the India court.
                                                                                                      28
                                                                                                                                                     -1-
                                                                                                                                      DECLARATION OF NIRNAY CHOWDHARY
                                                                                                           010-9128-9942/1/AMERICAS
                                                                                                  Case 2:20-mc-00076-MWF-MRW Document 30-2 Filed 10/29/20 Page 2 of 3 Page ID #:950



                                                                                                       1            4.       In around May 2020, NCMI ceased active business operations. Prior
                                                                                                       2   to that, we used NCMI to provide services to EIS and MEAWW, such as paying
                                                                                                       3   freelance writers and others to create content for social media, to subscribe to
                                                                                                       4   services and solicit press releases that required a local U.S. presence. We also used
                                                                                                       5   NCMI to try to register a trademark with the United States Patent and Trademark
                                                                                                       6   Office in name “MEA WORLD WIDE” in July 2019, but we did not pursue the
                                                                                                       7   registration and understand that our application has been abandoned. We paid our
                                                                                                       8   last freelancer in April 2020 and our last subscription expired in May 2020.
                                                                                                       9            5.       On July 26, 2020, NCMI filed a Certificate of Surrender with the
                                                                                                      10   California Secretary of State. Based on online records of the California Secretary
                                                                                                           of State, the surrender was entered on October 12, 2020.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                      11
                                                                San Francisco, California 94111




                                                                                                      12            6.       Until February 2020, NCMI rented a small office at 1601 Vine Street
                               275 Battery Street, Suite 2600




                                                                                                      13   in Los Angeles from WeWork. Since we closed the office in February, NCMI has
                                                                                                      14   had no physical presence in California or anywhere else in the United States.
                                                                                                      15            7.       NCMI was not involved in any way in the authorship or publication of
                                                                                                      16   the allegedly defamatory articles at issue in the India Action.
                                                                                                      17            8.       NCMI does not now have, and has never had, any officers, employees
                                                                                                      18   or agents resident in the United States. Petitioner refers to David Richards in his
                                                                                                      19   Application. Although Mr. Richards sometimes worked out of the Vine Street
                                                                                                      20   office, he worked for MEAWW or another related company called PubNinja, not
                                                                                                      21   NCMI. NCMI never paid Mr. Richards for his services, and Mr. Richards never
                                                                                                      22   had a position with NCMI
                                                                                                      23            9.       NCMI does not possess, control or have custody of any computers,
                                                                                                      24   servers or storage media anywhere in the world.
                                                                                                      25            10.      NCMI does not possess, control or have custody of any documents in
                                                                                                      26   the United States. To the extent there are documents pertaining to NCMI’s services
                                                                                                      27

                                                                                                      28

                                                                                                                                                     -2-
                                                                                                           010-9128-9942/1/AMERICAS
                                                                                                                                      DECLARATION OF NIRNAY CHOWDHARY
Case 2:20-mc-00076-MWF-MRW Document 30-2 Filed 10/29/20 Page 3 of 3 Page ID #:951
